Citation Nr: 0329092	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration, dorsum, left hand and base of left thumb, with 
tendon repair, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 decision render by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby a 10 percent rating in effect for left hand 
laceration residuals was confirmed and continued.  This 
appeal ensued.

A personal hearing was held before the undersigned, sitting 
at the Denver, Colorado, RO, in May 2003.


REMAND

Following the promulgation, in August 2002, of the most 
recent Supplemental Statement of the Case (SSOC) with regard 
to the veteran's claim, additional evidence, in the form of a 
VA medical record dated in April 2003, was associated with 
his claims folder.  This evidence, however, has not been 
considered by the RO, and no waiver of such consideration is 
of record.  The case accordingly must be returned to the RO 
for readjudication.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to August 2002, when the most 
recent SSOC was issued, and determine 
whether an increased rating for residuals 
of a left hand laceration can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with another SSOC, 
and be accorded the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




